internal_revenue_service number release date index number --------------------------------- ---------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------------ telephone number ---------------------- refer reply to cc tege eb qp3 plr-138822-16 date june legend decedent ------------------------- surviving_spouse --------------------------- ira x ---------------------------------------------------------------------------- church a ------------------------------------------------------- state court b ------------------------------------------------------------------------------------------------ --------------------------------- state c ------------------- trust x ------------------------ dear ------------------ this responds to your request for rulings under sec_408 and sec_408 of the internal_revenue_code the code as supplemented by correspondence dated date and date with regard to an individual_retirement_account ira the following facts and representations have been submitted under penalty of perjury in support of the rulings requested decedent maintained ira x and died after reaching age decedent designated his estate as the beneficiary of ira x and upon his death ira x became a part of plr-138822-16 decedent’s residuary_estate decedent’s wife surviving_spouse is the executor of decedent’s estate under the terms of decedent’s will his entire residuary_estate would be allocated to trust x trust x had been established during decedent’s lifetime with decedent’s daughter as trustee but had not been funded trust x required that following decedent’s death all income of the trust be paid to surviving_spouse trust x further permitted payments from the principal of the trust as necessary for surviving spouse’s health support and maintenance upon surviving spouse’s death five percent of the principal of trust x would be distributed to church a and the balance would be distributed to the living issue of decedent and of surviving_spouse following the death of decedent surviving_spouse and decedent’s three children petitioned state court b to terminate trust x and to distribute the assets of decedent’s estate to surviving_spouse relying on provisions of the law of state c that permit termination of a_trust in certain circumstances state court b issued an order the order on date that terminated trust x and ordered the executor of decedent’s estate to pay all probate funds to surviving_spouse you have requested the following rulings that the proceeds of ira x to be received by surviving_spouse will be treated as being paid directly from the ira to her and as a result she will be treated as the payee or distributee of ira x for purposes of sec_408 that ira x will not be treated as an inherited ira within the meaning of sec_408 with respect to surviving_spouse that surviving_spouse is eligible to roll over the distribution from ira x into an ira set up and maintained in her name sec_408 provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount plr-138822-16 which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 provides that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution sec_408 provides that the term inherited ira means an ira acquired by an individual other than the ira owner’s spouse as a result of the death of the ira owner sec_408 permits the rollover of a portion of the amount_paid or distributed from an ira providing that if the amount_paid or distributed out of an ira would meet the requirements of subparagraph a but for the fact that the entire amount was not paid into an eligible_plan such amount shall be treated as meeting the requirements of subparagraph a to the extent it is paid into an eligible_plan within the applicable day period sec_408 provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 regarding required minimum distributions under sec_401 in this case decedent’s estate was designated as the beneficiary of ira x as a result of the order surviving_spouse will obtain her interest in the proceeds of ira x as the sole beneficiary of decedent’s estate not as a beneficiary of trust x and is required by the order to pay the proceeds of ira x to herself accordingly for purposes of sec_408 surviving_spouse is effectively the individual for whose benefit ira x is maintained thus when surviving_spouse receives a distribution of the proceeds of ira x she may roll over the distribution other than any amounts required to have been distributed or to be distributed in accordance with the required_minimum_distribution rules of sec_401 into an ira established and maintained in her own name provided all other applicable rules of sec_408 are met therefore with respect to your ruling requests we conclude that plr-138822-16 surviving_spouse will be treated for purposes of sec_408 as a payee or distributee of the proceeds she receives from ira x ira x will not be treated as an inherited ira within the meaning of sec_408 with respect to surviving_spouse and surviving_spouse is eligible to roll over the proceeds from ira x to an ira set up and maintained in her own name pursuant to sec_408 provided that all other requirements for rollovers under sec_408 are satisfied no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party as specified in revproc_2017_1 2017_1_irb_1 b this office has not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2017_1 sec_11 this ruling is based on the assumption that the order from state court b was in accordance with state law and was effective under state law to terminate trust x and direct the executor of decedent’s estate to pay the ira to surviving_spouse in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-138822-16 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely john ricotta branch chief qualified_plan sec_3 tax exempt government entities
